DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed 10/15/2021, with respect to the rejection(s) of claim(s) 1-15 in regards to the electrical coupling have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (Pub 2012/0248544).
As to claim 1, Yokoyama teaches a component comprising (fig 3):
a carrier (101);
a functional structure (111N) above the carrier;
a thin-layer covering (121) spanning across the functional structure (111N) and resting above the carrier (covers 111N and rests above 101),
a planarization layer (131) arranged above the thin-layer covering; and
a wiring level (111HA, 111HB, paragraph 106) applied onto the planarization layer, wherein the wiring level comprises a structured conductor path electrically coupled to the functional structure via at least one through-connection (C11)(paragraphs 90, 98, 108).

As to claim 5, Yokoyama teaches at least one connecting face arranged externally to the thin-layer covering on the carrier and coupled both to the functional structure and, via the at least one through-connection, to the wiring level (paragraphs 183 and 184).
As to claim 9 Yokoyama teaches a method for producing a component (fig 3), the method comprising: arranging a functional structure (111N) above a carrier (101);
covering the functional structure with a thin-layer (121) covering which rests above the carrier;
producing and structuring a planarization layer (131) arranged above the thin-layer covering;
producing a wiring level (111HA, 111HB, paragraph 106) on the planarization layer, wherein the wiring level comprises a structured conductor path; and
electrically coupling the structured conductor path to the functional structure via at least one through-connection (C11)(paragraphs 90, 98, 108).
As to claim 14, Yokoyama teaches wherein the at least one through- connection comprises a material that is metalized (paragraph 112).
As to claim 15, Yokoyama teaches wherein the at least one through- connection constitutes a via and comprises metal (paragraph 112).
Allowable Subject Matter
Claims 2, 3, 5-8, and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-2703684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JEFFREY M SHIN/Primary Examiner, Art Unit 2849